Citation Nr: 1548498	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-207 53A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Agency of Original Jurisdiction (AOJ) has characterized the issue on appeal as whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bipolar disorder, as service connection for bipolar disorder was originally denied in an unappealed June 2007 rating decision.  On review of the record, however, there is no competent diagnosis of bipolar disorder.  Instead, there are other psychiatric diagnoses of record.  The Board has therefore broadened the issue on appeal to include any acquired psychiatric disorder than PTSD (which has already been service-connected), and new and material evidence is still necessary to reopen the claim, as it based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  Therefore, the Board has re-characterized the issues on appeal as reflected on the title page.

In an October 2015 statement, the Veteran withdrew his pending Board hearing request.  See October 2015 Statement of Veteran; see also 38 C.F.R. § 20.702(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

VA treatment records are outstanding.  In this regard, a July 2014 Statement of the Case (addressing an unrelated issue) notes that VA treatment records dated through June 24, 2014, were considered.  However, the most recent VA treatment records in the Veteran's claims file, other than an isolated August 2011 report in the Veteran's Social Security Administration records, are dated in January 2007.  As such, remand is necessary to obtain those outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board emphasizes that these records are critical to its determination as to whether new and material evidence was received within the one-year appeal period of the June 2007 rating decision, thereby vitiating its finality.  38 C.F.R. § 3.156(b); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from January 2007 forward.

2. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal, to include whether new and material evidence was received within the one-year appeal period of the June 2007 rating decision pursuant to 38 C.F.R. § 3.156(b).  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


